COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Liberty County Mutual Insurance Company

Appellate case number:   01-21-00141-CV

Trial court case number: 2017-52441

Trial court:             234th District Court of Harris County

        Real party in interest, Martina M. Valyan, has filed an unopposed second motion for
extension of time in which to file her response to relator’s petition for writ of mandamus. Real
party in interest’s motion is granted. Real party in interest’s response is due June 18, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss_____
                      Acting individually


Date: June 15, 2021